Citation Nr: 1526991	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  05-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than April 8, 1992, for service connection for a history of left knee ligament strain with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to June 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO.  

In October 2013 and March 2014, the Veteran raised contentions to the effect that in its May 1998 rating action, the RO committed clear and unmistakable error (CUE) when it confirmed and continued April 8, 1992 as the effective date of service connection for his history of left knee ligament strain with traumatic arthritis.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  It is referred to the RO, however, for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In an unappealed rating decision, dated in May 1998, the RO confirmed and continued April 8, 1992, as the effective date of service connection for the Veteran's history of a left knee ligament strain with traumatic arthritis.  

2.  In August 2003, the Veteran brought a freestanding claim of entitlement to an effective earlier than April 8, 1992, for service connection for the Veteran's history of a left knee ligament strain with traumatic arthritis.


CONCLUSION OF LAW

1.  The RO's May 1998 rating decision, which denied the Veteran's claim of entitlement to service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1997).
2.  The Board has no authority to adjudicate the claim of entitlement to an effective earlier than April 8, 1992, for service connection for the Veteran's history of a left knee ligament strain with traumatic arthritis.  Rudd v. Nicholson, 20 Vet.App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1995, the Board granted entitlement to service connection for the Veteran's left knee disability.  The following month, the RO granted the Veteran a 10 percent rating for that disorder.  That rating became effective April 8, 1992, the date that the VA received the Veteran's original claim for service connection.  The Veteran disagreed with that effective date; and, ultimately, in April 1998, the Board raised the rating for the Veteran's left knee disorder to 30 percent.  However, the following month the RO confirmed and continued April 8, 1992 as the effective date of that disorder.  The Veteran was notified of those decisions, as well as his appellate rights; but, a notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1997).  

In August 2003, the Veteran claimed entitlement to an effective date earlier than April 8, 1992 for the assignment of his 30 percent rating for her service connected left knee disability.  In June 2004, the RO confirmed and continued that effective date.  Then, as now, the effective date of an award of service connection was fixed in accordance with the facts found, but could not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  There was an exception in that the effective date of disability compensation would be the day following the Veteran's separation from active service, if the claim was received within 1 year of the Veteran's separation from service.  Otherwise, the effective date was to be the date of the receipt of the claim, or the date entitlement arose, whichever was later.  38 U.S.C.A. § 5110(a)- (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(1) (2104).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within 1 year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2008).

The RO noted that the effective date was based upon the date of the receipt of a claim, because it was not filed within one year following of the Veteran's separation from the service.  The RO found no record of a claim, formal or informal, for service connection for a left knee disorder, prior to April 8, 1992.  Accordingly, entitlement to an earlier effective date for service connection for the Veteran's left knee disability was denied.  The Veteran disagreed with that decision and appealed to the Board.  Noting the foregoing law and regulations and the evidence of record, the Board confirmed and continued the effective date for service connection.  The Veteran also disagreed with that decision and appealed to the United States Court of Appeals for Veterans Claims (Court).  

The Court found that the Veteran's earlier effective date claim was a freestanding claim prohibited by Rudd v. Nicholson, 20 Vet.App. 296 (2006).  In Rudd, the Court held that VA claimants could not properly file, and VA had no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  20 Vet.App. at 299.  The Court reasoned that to allow such claims would vitiate the rule of finality. Id.  

A challenge to an RO decision assigning an effective date with which a claimant disagrees may be made through a direct appeal of the RO decision, commencing with the timely filing of a notice of disagreement.  See 38 U.S.C. § 7105. Alternatively, if the decision assigning an effective date has become final, a claimant could pursue one of the statutory exceptions to challenge the finality of that decision.  See DiCarlo v. Nicholson, 20 Vet.App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final VA decision, e.g., a claim of CUE. 

The Veteran's argument for an earlier effective date in the instant case is a freestanding earlier effective date claim.  He did not file a timely direct appeal of the effective date assigned for his left knee disability in the May 1998 rating decision, despite being notified of that decision and his appellate rights.  It should be noted that he has not filed a claim alleging CUE with respect to the RO's May 1998 rating action.  See Moody v. Principi, 360 F.3d 1306, 1309, (Fed. Cir. 2004) (indicating CUE may be used to assert that an effective-date decision failed to recognize a pending earlier claim for the awarded benefit).

Because the Veteran cannot file a freestanding earlier effective date claim, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).


ORDER

The appeal is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


